Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 6/09/2021 has been considered.
Claims 1-2, 4-9, 11-15, 17-20, 22-28 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-2, 4-6, 12-15, 17-18, 22-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Appana et al. (U.S. Patent Publication No. 2015/0095225), in view of Hammad (WO Patent Publication No. WO2013082190A), in view of Kowalchyk et al. (U.S Patent No. 8,857,710) and further in view of Scragg et al. (U.S Patent Publication No. 2011/0016041)

Regarding claims 1, 6, 12-14, 18, 22-25, 28, Appana teaches receiving, by a payment gateway computing system, a plurality of authorization request messages from point of sale systems of one or more merchants, wherein each of the plurality of authorization request messages comprises transactional information, including a cardholder identifier a payment vehicle identifier and a merchant identifier; cataloging, by the payment gateway computing system, the transactional information for each of the plurality of authorization requests into a repository to define historical payment data; (the issuer processor 114 and the wallet provider 110, using features disclosed herein, are able to synchronize the consumer's or account holder's account balances and available funds to determine if a transaction should be authorized, [0017], The databases 210 a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019], The payment gateway 328 receives the authorization/payment request and also recognizes the presence of the multi-entity flag (or multi-entity authorization indicator)… The query may also include any other enrichment data elements or instructions (i.e., identifying the 328 then logs the request and formats the authorization/payment request (or reformats the original authorization request) in the required standard defined for the SVA processor 332 that is associated with the SVA account number and/or the other data elements passed from the mapping database 330, Paragraph [0028], various pieces of information relating to a particular consumer acquired during one or more purchase transactions could be collected and/or stored by the gateway system, paragraph [0035-0036, 0042], merchant identifier, paragraph [0044]),
for each of the plurality of authorization request messages, electronically communicating with one or a plurality of payment processors to receive authorization instructions for transmission to the requesting merchant;(the payment gateway 328then transmits the formatted (or reformatted) authorization/payment request to the appropriate SVA processor332, Paragraph [0028], the SVA processor 332 receives the formatted authorization/payment request and applies standard business and processing rules to make a determination concerning authorization or not, paragraph [0029])
receiving, by the payment gateway computing system, an authorization request message from a point of sale system merchant, wherein the authorization request message comprises information to identify the cardholder and a payment vehicle associated with a cardholder; (The query may also include any other enrichment data elements or instructions (i.e., identifying the consumer wallet provider, a consumer wallet identifier such as an account number, and the like), paragraph [0028]. 
328then transmits the formatted (or reformatted) authorization/payment request to the appropriate SVA processor332, Paragraph [0028], he SVA processor 332 receives the formatted authorization/payment request and applies standard business and processing rules to make a determination concerning authorization or not, paragraph [0029], See Fig. 3.
wherein the historical payment data for the plurality of payment vehicles associated with the cardholder includes historical payment data for at least one additional payment vehicle associated with the cardholder and issued by an additional issuer other than the issuer of the payment vehicle; (a gateway 208 may facilitate communication and interaction between a variety of entities, including, for example, a number of different wallet providers 202 a-202 n and a number of different issuer processors 204 a-204 n (which may be associated with different issuer FIs and/or other issuers) to synchronize information regarding current account balances and/or availability of funds in order to authorize a purchase transaction, [18], the issuer processor 114 and the wallet provider 110, using features disclosed herein, are able to synchronize the consumer's or account holder's account balances and available funds to determine if a transaction should be authorized, [0017], The databases 210 a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019]).


Appana substantially discloses the claimed invention, however, does not explicitly disclose based on the cardholder identified by the new authorization request, upon determining, that the predetermined level of historical payment data associated with the cardholder has been cataloged; generating, by a processor of the payment gateway computing system, a risk profile for the new authorization request message the payment transaction messaging comprises the risk profile contained within a discretionary field of the predefined message format, the profile comprises a score based on an analysis of the plurality of authorization request messages. Appana teaches transmitting, by the payment gateway computing system, formatted messages to one of the plurality of payment processors, (the gateway 328 can be leveraged to provide summary reports containing Key Performance Indicators (“KPIs”) or other information that can be distributed to the wallet providers and/or to the issuer FIs. For example, KPIs could be the number of transactions, the amount transacted, or the like information, Paragraph [0042] and the payment gateway then transmits 514 the reformatted disposition response message (which may be an approval message or a decline message) to the payment network for further processing, Paragraph [0052].
	However, Hammad teaches the credential status verification at 256 may include SCS transaction history verification, [0061].. a 'Credential' may also be updated through a process called History Authentication. For History Authentication, 'Non- 12 Authenticated' 'Credentials' may be updated to 'Authenticated' status if they meet the following criteria: At least X wallet transactions of >$Y USD have an approved authorization OR a cumulative value of >$Z USD have approved authorizations AND X days have passed since the above criteria was met, [0075].. TSGS may provide additional data elements available for review, TSGS provides robust, real-time authentication which includes not only history but predictive risk assessment, [126]..the client may generate and provide a fraud report form request, 7 e.g., 512, to a pay gateway server, e.g., 504a, [135]… the pay gateway server may obtain the user wallet activity record from the device, and may parse the user wallet activity record to extract the data field and their associated values. The pay gateway server may store, e.g., 315, the extracted fields and data values in a pay gateway database, the merchant server may forward the card authorization request to the pay gateway server using the provided address, upon receiving the card authorization request from the merchant server, the pay gateway server may invoke a component to provide one or more services associated with purchase transaction authorization. For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards. The pay gateway server may forward the card authorization request to a pay network server, for payment processing. For example, the pay gateway server may be able to select from payment networks, such as Visa, Mastercard, American Express, Paypal, etc., to process various types of transactions including, but not limited to: credit card, debit card, prepaid card, B2B and/or like transactions, [197]..the user's account may be linked to one or more issuer financial institutions ("issuers"), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market,  All SCWs may use Visa keys. In one implementation, the TSGS may verify SCW Embedded Fields. For 1 TSGS transactions (where the PEM=96) TSGS may need to verify that the values within the SCW match other part of the authorization message. Based on the outcome, the CAW Results Code (44.13) may be updated appropriately, [111]. Hammad also teaches TSGS may also utilize device fingerprinting data in real-time risk assessment/security protocol graduation for online and/or mobile transactions, [0044].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Appana, to include the above limitations, as taught by Hammad, in order to improve the efficiency of communicating the purchase transaction request, and may also advantageously improve the privacy protections provided to the user and/or merchant, (Hammad, [196]).

Appana substantially discloses the claimed invention, however, does not explicitly disclose generating, by a processor specific risk score, an specific risk grade, or a risk ranking for the new authorization request message according to a weighted formula, transmit the specific risk score, risk grade, or specific risk ranking  to one of the plurality of payment processors. Appana teaches the SVA processor 332 receives the formatted authorization/payment request and applies standard business and processing rules to make a determination concerning authorization or not, paragraph [0029].
However, Kowalchyk teaches the risk assessment system is operable to process the data related to the transaction card and to provide an indicator representing the risk associated with accepting payment using the transaction card. The indicator comprises a weighted score, a first portion of which is attributable to a first type of data, a second portion of which is attributable to a second type of data. The payment device is operable to receive the indicator from the computer, and a determination of whether to accept payment from the consumer using the transaction card is based at least in part upon the indicator… the risk assessment system is hosted by a computer or server that also hosts a merchant account of the merchant… Col.2 ln 12-32..FIG. 11A, each type of data used to generate or update an indicator 138, e.g., a score 410, is assigned an equal weight such that the risk assessment based on each type of data has equal weight for generating or adjusting a risk score 410. In the illustrated embodiment, the risk score is based on five types of data including types of credit-related data including historical transactions, e-mail receipt notifications, chargebacks and merchant feedback and personal identification or authentication data such as data from a wireless 820 a of the consumer 120 each data type is assigned a weight of 20% since, in this embodiment, each type of data is considered to be equally relevant to the final risk indicator or score 138, Col.18 ln 59-67, Col.19 ln 1-50.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Appana, to include the above limitations, as taught by Kowalchyk, in order to reduce the amount of fraudulent activity during transactions, (Kowalchyk, Col.1 ln 52-60).
Appana substantially discloses the claimed invention, however, does not explicitly disclose generating, by a processor an issuer-specific risk for the new authorization request message according to rules specified by the issuer of the payment vehicle.
However, Scragg teaches risk factors can be customized by an issuer using a user interface, abstract, [37].. The issuer 50 may access the payment processing network 40 to update the cardholder information database 200(b) and rules database 200(c), [30], … a risk factor may be a variable transaction attribute, which is not necessarily present in every transaction. For example, transaction attributes can be derived from transactional fields of the transaction, such as transaction amount, merchant category, or transaction location. , [39], .. an overriding risk factor will only cause the rules it is associated with to be applied to a transaction, and prevent application of rules associated with other risk factors triggered in the transaction, …Risk factor 001 is triggered when a transaction value greater than $1000 is detected, and will intersect rules 1, 14, and 19 with the transaction, the server computer 200(a) triggers certain risk factors associated with the account according to risk factor triggering 50 can determine which fraud rules apply when the risk factor is identified in a transaction request (issuer specific). For example, a “high dollar” risk factor can be associated with a rule which analyzes historical spending patterns of the consumer account, [44], see Fig. 5 for processing transaction after intersecting triggered risk factors with rules and rules match.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Appana, to include the above limitations, as taught by Scragg, in order to avoid fraudulent transactions, (Scragg, [20]).

Regarding claims 2 and 15, Appana teaches the transaction information comprises a requested purchase amount, a date of purchase, and a time of purchase, [0044].

Regarding claims 4-5, 17, 26, specifically Appana teaches determining, by the payment gateway computing system, the transaction of the cardholder based on the historical payment data and the authorization request message from the point of sale system of the merchant but does not explicitly disclose the risk score is correlated to a transaction velocity of the cardholder, determining, the transaction velocity of the cardholder based on a number of different payment vehicles, the transaction velocity of the cardholder based on the historical payment data and the new authorization request message from the point-of-sale system of the particular merchant. However, Hammad teaches TSGS risk assessment may include rules configuration…Velocity and attribute anomalies (number of purchases during a specified timeframe, number of users using device Rules may be nested (if order > $400 and risk score > 80 then decline else if order < $400 and risk score > 90 then decline, review, etc.). Rules may handle string, number, date values (e.g., later than May 1st 2011), relative date values (e.g., current date vs. enrollment date > 90 days), and use multiple list types (positive, negative, BINs, zip codes, merchants, etc.). Velocity/anomaly rules may include single attribute (e.g., single device ID seen more than xx times in x days), [164-165]. 

Regarding claim 28, Appana teaches number of different payment vehicles utilized by the consumer for the plurality of authorization request, (disparate payment account systems of record for multi-channel payments made by a consumer., Paragraph [0012]), Hammad teaches the wallet application may rearrange the order in which different forms of payment 1736 are listed based on their acceptance level in that country, [241].

Claims 7-9, 11, 19-20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Appana, Hammad, Kowalchyk and Scragg combination as applied to claims above and further in view of Katz et al. (WO Patent Publication No. 2015/191609).

Regarding claims 7-9, 11, 19-20, 27, the combination does not specifically teach the historical payment data comprises transactional information from online gaming 
However, Katz teaches a device fingerprint, page 5 and a list of gamblers who have failed to comply with their respective account restrictions, pages16-17. 
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of combination, to include the above limitations, as taught by Katz, in order to determine trustworthiness of the account information.
Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Kowalchyk reference teachings specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MILENA RACIC/Patent Examiner, Art Unit 3627       



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627